SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIESPURSUANT TO SECTION 12(b) OR (g) OF THESECURITIES EXCHANGE ACT OF 1934 KRISPY KREME DOUGHNUTS, INC. (Exact name of registrant as specified in its charter) North Carolina 56-2169715 (State of incorporation or organization) (IRS Employer Identification No.) 370 Knollwood Street, Winston-Salem, North Carolina 27103 (Address of principal executive offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on to be so registered which each class is to be registered Stock Purchase Rights New York Stock Exchange, Inc. Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. On January 14, 2010, the Board of Directors of Krispy Kreme Doughnuts, Inc., a North Carolina corporation (the “Company”), declared a dividend payable on January 19, 2010 of one right (a “Right”) for each outstanding share of common stock, no par value, of the Company held of record at the close of business on January 18, 2010, or issued thereafter and prior to the Separation Time (as defined in the Rights Agreement referred to below) and thereafter pursuant to options and convertible securities outstanding at the Separation Time. The Rights will be issued pursuant to a Shareholder Protection Rights Agreement, dated as of January 14, 2010 (the “Rights Agreement”), between the Company and American Stock Transfer & Trust Company, LLC, a New York corporation, as Rights Agent. The Rights Agreement (which includes as Exhibit A the forms of Rights Certificate and Election to Exercise and as Exhibit B the Articles of Amendment) is attached hereto as an exhibit and is incorporated herein by reference. The description of the Rights is incorporated by reference herein to the Company’s Current Report on Form 8-K, dated January 19, 2010 and is qualified in its entirety by reference to the Rights Agreement and such exhibits thereto. Item 2. Exhibits. Exhibit No. Description 4.1 Shareholder Protection Rights Agreement, dated as of January 14, 2010, between Krispy Kreme Doughnuts, Inc. and American Stock Transfer & Trust Company, LLC, as Rights Agent, including forms of Rights Certificate and Election to Exercise as Exhibit A thereto and Articles of Amendment as Exhibit B thereto (incorporated by reference to Current Report on Form 8-K, filed with the Securities and Exchange Commission on January 19, 2010). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. KRISPY KREME DOUGHNUTS, INC. By /s/ Douglas R. Muir Name: Douglas R. Muir Title: Chief Financial Officer Date: January 19, 2010 EXHIBIT
